223 S.W.3d 220 (2007)
Brian KING, Respondent,
v.
Larry CRAWFORD, Appellant.
No. WD 66759.
Missouri Court of Appeals, Western District.
May 29, 2007.
Brian King, St. Louis, MO, Respondent pro se.
Jeremiah W. (Jay) Nixon, Atty. Gen., Stephen D. Hawke, Assistant Attorney General, Jefferson City, MO, for Appellant.
Before HOWARD, C.J., and SMART and SMITH, JJ.

Order
PER CURIAM.
Larry Crawford, the Director of the Missouri Department of Corrections (DOC), appeals the summary judgment of the Circuit Court of Cole County for the respondent, Brian King, an inmate in the DOC, on his petition for declaratory judgment. In his petition, the respondent sought a declaration of the court that his prior prison commitment of April 9, 1997, to the DOC in Case No. 96CR-006080, in the Circuit Court of St. Louis County, pursuant to § 217.362, was not a previous prison commitment for purposes of § 558.019, in determining his early release date on the sentence he was presently serving in the DOC.
The appellant raises one point on appeal. He claims that the trial court erred in granting the respondent's motion for summary judgment on his petition for declaratory judgment, declaring that the respondent's commitment to the DOC of April 9, 1997, was not a previous prison commitment for purposes of § 558.019, in determining his early release date, based on the court's finding that § 217.362.5, which became effective June 27, 2003, should be applied retrospectively, because such application is forbidden by § 1.160.
We affirm, pursuant to Rule 84.16(b).